1          Edward J. Maney
           Chapter 13 Trustee
2          101 N. First Ave., Suite 1775
           Phoenix, Arizona 85003
3          Telephone (602) 277-3776
           ejm@maney13trustee.com
4
                                   IN THE UNITED STATES BANKRUPTCY COURT
5                                          FOR THE DISTRICT OF ARIZONA

6          In re:                                          )       CHAPTER 13 PROCEEDINGS
                                                           )
7                                                          )       CASE NO. # 2: 20-10978-BKM
                ADRIANNA M. SHARKEY ROBERTS,               )
8                                                          )       TRUSTEE'S EVALUATION AND
                                                           )       RECOMMENDATION(S) REPORT WITH
9                                                          )       NOTICE OF POTENTIAL DISMISSAL IF
                                                           )       CONDITIONS ARE NOT SATISFIED
10                                                         )       RE: CHAPTER 13 PLAN
                                           (Debtor(s)      )       docket #2       filed September 30, 2020
11

12                  Edward J. Maney, Trustee, has analyzed the Debtor’s Chapter 13 Plan and supporting

13         documents and submits the following evaluation and recommendation(s):
14
      General requirements:
15

16
           a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                  all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                    the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                  submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19     b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                    amended plan or motion for moratorium.
20
       c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                  Confirming Plan unless an amended or modified plan is filed and noticed out.

22     d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                    copies of their federal and state income tax returns for every year during the duration of the
23                  Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24     e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                    Order shall not constitute an informal proof of claim for any creditor.”
25
      f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                  remit all payments on or before the stated due date each month. Debtor is advised that when
                    payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                    a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                  Case can be discharged. This requirement is effective regardless of Plan payments
                    suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:20-bk-10978-BKM                Doc 12       Filed 12/28/20    Entered 12/28/20 13:21:16           Desc
                                                         Page 1 of 3
1                                                                         Trustee’s Recommendation
                                                                          Case No.# 2: 20-10978-BKM
2                                                                         Page #2

3

4      g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
            on all required tax filings and any domestic support orders.
5
       h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
6           Confirming, that they are current on all payments that have come due on any Domestic Support
            Orders since the filing of their case and that they are current on all required tax return
7           filings [pursuant to 11 U.S.C. §1308].
8      i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
            accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
9
            Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
10          Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
            counsel.
11

12

13    Specific Recommendations:

14
      1.    The Trustee requires the debtors supply a copy of statements that reveals the balance on
15          hand - in all of their financial/bank accounts - on the date of the filing of their case.
16    2.    The Chapter 13 Plan states that Tidewater Finance (2016 Chrysler 200) will be paid an amount
            greater than that listed on their proof of claim [#3] filed November 18, 2020. The debtor(s) may
17          use the lesser claim amount in the Stipulated Order Confirming Plan.
18
      3.    The Trustee requires a completed and signed copy of Debtor(s) 2019 Federal and State tax
19          returns, W-2’s and 1099’s. The Trustee informs the debtors that should these returns reveal
            significant tax refunds, if allowed to continue, this would constitute a diversion of disposable
20          income. In that case, unless the plan is confirmed at 100% repayment to all creditors the
            Trustee would require the Debtor(s) adjust payroll tax deductions to prevent over- or under-
21          withholding, amend Schedule I increasing Plan payments accordingly and provide two
            consecutive paystubs to verify this has been corrected or turn over tax refunds 2020, 2021
22          and 2022 of the Plan as supplemental Plan payments.

23
                    In summary, the Plan can be confirmed subject to the condition(s) noted above,
24          adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
            Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
25          the debtors (where applicable), debtors counsel and objecting creditors if there are any.
             General unsecured creditors (including secured creditors with unsecured deficiency balances)
26          will be paid through the Trustee, subject to timely filed and allowed claims. Chapter 7
            reconciliation requirement must be met given debtors’ scheduled $77.45 equity in non-exempt
27          property at petition date. You are hereby advised that the Trustee may lodge an Order of
            Dismissal should Debtor fail to resolve item(s) #1, #3 above and submit a Stipulated
28          Order Confirming to the Trustee for review and signature or request a hearing within 30
            days from the date of the mailing of this Trustee's Recommendation.

     Case 2:20-bk-10978-BKM        Doc 12     Filed 12/28/20     Entered 12/28/20 13:21:16         Desc
                                               Page 2 of 3
1                                                                            Trustee’s Recommendation
                                                                             Case No.# 2: 20-10978-BKM
2                                                                            Page #3
           Date See Electronic Signature Block
3

4                                                                     EDWARD J. MANEY,
                                                                      CHAPTER 13 TRUSTEE
5

6


                                                                     Edward Digitally
7
                                                                                               signed
8                                                                                     by Edward J.
9                                                                    J. Maney, Maney, Esq.
                                                                                      Date: 2020.12.28
10
                                                               By:   Esq.             10:50:23 -07'00'
                                                                      _______________________________
11                                                                    Edward J. Maney ABN 12256
                                                                      CHAPTER 13 TRUSTEE
12                                                                    101 North First Ave., Suite 1775
                                                                      Phoenix, Arizona 85003
13                                                                    (602) 277-3776
                                                                      ejm@maney13trustee.com
14
           Copies of the forgoing
15         mailed on [see electronic signature],
           to the following:
16

17
           Adrianna Roberts
18         802 North 30th St., Apt.#1009
           Phoenix, Arizona 85008
19         Debtor

20
           Thomas A. McAvity, Esq.
21         4131 Main Street
           Skokie, IL 60076-2780
22         Debtor’s counsel

23

24

25

                 Tonia D                 Digitally signed by
26
                                         Tonia D Butcher

                 Butcher
27                                       Date: 2020.12.28
                                         12:42:34 -07'00'
28         By:
                    Trustee’s Clerk
     Case 2:20-bk-10978-BKM           Doc 12       Filed 12/28/20     Entered 12/28/20 13:21:16      Desc
                                                    Page 3 of 3
